Citation Nr: 0605047	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
for compensation purposes.

2.  Entitlement to service connection for periodontal disease 
for treatment purposes.

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee disorder.

4.  Entitlement to a disability rating in excess of 20 
percent for a right (major) shoulder disorder.

5.  Entitlement to a disability rating in excess of 10 
percent for a cervical spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1969 to December 1972 and from September 1983 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The case was previously before the Board in January 2004, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  

The issue of entitlement to service connection for 
periodontal disease for treatment purposes is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate the claim.

2.  The veteran's periodontal disease is not a disability for 
which VA compensation is payable.

3.  On June 8, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
a disability rating in excess of 10 percent for a left knee 
disorder was requested.

4.  The veteran's service-connected right shoulder disorder 
is manifested by the following:  x-ray evidence of arthritis, 
forward flexion to 100 degrees, abduction to 90 degrees, and 
complaints of pain and discomfort.  

5.  There is no evidence of a muscle injury of the right 
shoulder.  

6.  The veteran's service-connected arthritis of the cervical 
spine is manifested by the following:  x-ray evidence of 
arthritis; forward flexion to 35 degrees; extension to 25 
degrees; lateral flexion to 25 degrees, bilaterally; lateral 
rotation to 55  degrees, bilaterally; and, complaints of pain 
and discomfort.  


CONCLUSIONS OF LAW

1.  The veteran's periodontal disease is not a disability for 
which VA compensation may be awarded. 38 C.F.R. § 3.381 
(2005).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to a disability rating in excess of 
10 percent for a left knee disorder by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for a disability rating in excess of a 20 
percent for the service-connected right shoulder disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, 4.73, Diagnostic Codes 5003, 
5200, 5201 5202, 5203, 5302 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for the service-connected arthritis of the cervical 
pine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5003, 
5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The RO provided the required notice with respect 
to the veteran's claims in a letter dated in December 2001.  
The RO provided additional notice in another letter dated 
April 2004.  In accordance with the requirements of the VCAA, 
the letters informed the appellant of what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help get relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has obtained all the medical evidence 
available including according the veteran a recent VA 
Compensation and Pension examination.  There is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that the duty to 
assist has been met.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Service Connection for Periodontal Disease for 
Compensation Purposes

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The veteran contends that he is entitled to VA compensation 
for periodontal disease.  Current dental reports show that he 
has been treated for periodontal disease.  However, this 
condition is not recognized by the applicable regulations as 
a disability for which VA compensation may be granted.  See 
38 C.F.R. § 3.381 (periodontal disease is not a disability 
for compensation purposes); Byrd v. Nicholson, No. 04-1384 
(U.S. Vet. App. Dec. 23, 2005).  As it is specifically 
excluded as a disease or injury within the meaning of 
applicable legislation providing for compensation benefits, 
the claim for service connection for periodontal disease must 
fail for the absence of legal merit or lack of entitlement 
under the law.  The relevant facts are not in dispute. It is 
the law, not the evidence, which is dispositive of this 
claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appeal with respect to this issue is therefore denied.

III.  Increased Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of a 
disability evaluation following an initial award of service 
connection for mechanical low back pain.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

A.  Left Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn his appeal on the issue of entitlement to a 
disability rating in excess of 10 percent for a left knee 
disorder, hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal and the issue of entitlement to a 
disability rating in excess of 10 percent for a left knee 
disorder is dismissed.

B.  Right Shoulder

Service connection is in effect for right shoulder 
impingement at a 20 percent disability rating effective 
December 1999.  When a disability is encountered that is not 
listed in the rating schedule it is permissible to rate under 
a closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous to the condition actually suffered from.  
38 C.F.R. § 4.20 (2005).  The RO assigned the 20 percent 
disability rating under Diagnostic Code 5302.  Diagnostic 
code 5302 is used to rate muscle injuries to Muscle Group III 
as a result of wounds from foreign objects entering the 
muscles such as result from shrapnel and gunshot wounds.  
38 C.F.R. § 4.55, 4.45, 4.73, and Diagnostic Code 5302 
(2005).  In the present case, the medical evidence of record 
does not show that the veteran sustained any such injury to 
his right shoulder during service.  Rather, the medical 
evidence of record shows that the veteran has right shoulder 
impingement with x-ray evidence of arthritis and limitation 
of motion.  Accordingly, the Board believes that the 
veteran's right (major) shoulder disability is more properly 
rated under Diagnostic Code 5201 for limitation of motion of 
the arm.  The Board will also consider Diagnostic Codes 5003-
5010, 5200, 5202, and 5203 for arthritis, ankylosis of the 
scapulohumeral articulation, impairment of the humerus, and 
impairment of the clavicle or scapula.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

Moreover, under Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation), favorable ankylosis of the 
scapulohumeral articulation with abduction to 60 degrees 
warrants a 30 percent for the major arm. With intermediate 
ankylosis between favorable and unfavorable a 40 percent 
(major) rating will be assigned.  A 50 percent rating (major 
arm) would be warranted with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for malunion of the humerus of both the major and 
minor arm with moderate or with frequent episodes of 
dislocation and guarding of movement only at the shoulder 
level. With malunion and marked deformity a 30 percent rating 
(major) will be assigned.  With recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, a 30 percent rating (major) may be 
warranted.  A 50 percent rating (major) would be in order for 
fibrous union of the humerus.  A 60 percent rating (major) is 
warranted with nonunion (false flail joint) of the humerus.  
Loss of the head of the humerus (flail shoulder) will be 
assigned an 80 percent evaluation (major).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

A 20 percent evaluation is warranted under DC 5203 for either 
the major or minor arm, the highest available under this 
code, for dislocation of the clavicle or scapula or nonunion 
of the clavicle or scapula with loose movement.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Simply put, there is no medical evidence of:  ankylosis of 
right scapulohumeral articulation, impairment or malunion of 
the humerus, or impairment of malunion of the clavicle or 
scapula.  Accordingly, rating the veteran's right shoulder 
disability under diagnostic codes 5200, 5202, and 5203 is not 
appropriate.  

The veteran contends, in essence, that his right shoulder 
disability is worse than currently evaluated.  After a review 
of the evidence, the Board finds no entitlement to a higher 
than the current 20 percent disability rating for his right 
(major) shoulder.  Parenthetically, the veteran is reportedly 
right-handed as noted in the service medical records.

The veteran service-connected right shoulder disability is 
currently rated at a 20 percent rating for contemplates 
limitation of motion of the major arm (shoulder) at the 
shoulder level.  The next higher disability rating of 30 
percent contemplates limitation of motion of the arm to 
midway between the side and shoulder level, which is 
approximately 45 degrees.  A 40 percent rating, the highest 
rating assignable under this Diagnostic Code, contemplates 
limitation of the arm to 25 degrees from the side under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In May 2001, a VA examination of the veteran revealed x-ray 
evidence of mild degenerative changes, arthritis, of the 
right shoulder.  Range of motion testing of the right 
shoulder revealed some limitation of motion with abduction 
limited to 100 degrees.  There was crepitus noted on range of 
motion.  

In August 2004, the most recent VA examination of the veteran 
was conducted.  Range of motion testing of the right shoulder 
revealed forward flexion to 100 degrees and abduction to 90 
degrees with pain at the extreme end of motion.  Muscle 
strength and stability of the right shoulder were good. 

As noted above, there is no medical evidence of:  ankylosis 
of right scapulohumeral articulation, impairment or malunion 
of the humerus, or impairment of malunion of the clavicle or 
scapula.  Accordingly, rating the veteran's right shoulder 
disability under diagnostic codes 5200, 5202, and 5203 is not 
appropriate.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected right shoulder disability.    As 
reported above, the medical evidence of record shows that the 
veteran has forward flexion to 100 degrees and abduction to 
90 degrees with pain on motion.  This is limitation of motion 
to shoulder level as contemplated by the 20 percent rating.  
While the veteran asserts that the limitation of motion has 
worsened, and there is evidence of painful motion to the 
level of the shoulder, there is no indication that his motion 
is limited to 45 degrees or less from the side.  Accordingly, 
the assignment of a disability rating in excess of 20 percent 
for the service-connected right shoulder disability must be 
denied.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the veteran's service-
connected mechanical low back pain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Cervical Spine Arthritis

Service connection for degenerative joint disease, arthritis, 
of the cervical spine granted by a January 2000 RO rating 
decision and a noncompensable (0%) disability rating under 
Diagnostic Code 5293 for intervertebral disc syndrome.  In an 
October 2004 rating decision an increased disability rating 
of 10 percent was assigned effective August 2004 under 
diagnostic code 5237 for cervical strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  

In May 2001, a VA examination of the veteran was conducted.  
X-ray examination of the cervical spine revealed degenerative 
changes (arthritis) with narrowed intervertebral disc space 
between C5-C6.  Physical examination revealed a normal range 
of motion of the cervical spine with no neurologic symptoms.  

In August 2004, the most recent VA examination of the veteran 
was conducted.  The veteran had complaints of pain and 
decreased movement of his spine.  Physical examination was 
conducted.  Range of motion testing revealed that the veteran 
had:  forward flexion to 35 degrees; extension to 25 degrees; 
lateral flexion to 25 degrees, bilaterally; and lateral 
rotation to 55  degrees, bilaterally.  There was no evidence 
of ankylosis of the spine.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  However, the veteran is 
not service-connected for disc disease.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the cervical spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective before September 26, 2003).  Ratings for 
intervertebral disc syndrome range from noncompensable (0%) 
to 60 percent based on varying degrees of attacks and 
neurologic symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective before September 26, 2003).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for lumbosacral or cervical strain is 5237.  38 C.F.R. § 
4.71a (2005)(effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005)(effective from September 26, 
2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected cervical spine arthritis.  Prior 
to August 2004, the medical evidence of record revealed that 
the veteran had a normal range of motion of the cervical 
spine.  The veteran is assigned a 10 percent disability 
rating under the current set of regulations.  38 C.F.R. § 
4.71, Diagnostic Code 5237 (2005).  The current 10 percent 
rating is based on the medical evidence from the August 2004 
VA examination which showed that the veteran had limitation 
of motion of the cervical spine including a forward flexion 
to 35 degrees.  However, the medical evidence of record 
clearly shows that the veteran does not have limitation of 
motion of the cervical spine the meets any of the criteria 
for a disability rating in excess of 10 percent, nor does the 
evidence show any ankylosis of the cervical spine.  
Accordingly, the assignment of a disability rating in excess 
of 10 percent for the service-connected arthritis of the 
cervical spine must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the veteran's service-
connected mechanical low back pain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for periodontal disease for compensation 
purposes is denied.

The appeal for a disability rating in excess of 10 percent 
for a left knee disorder is dismissed.

A disability rating in excess of 20 percent for a right 
(major) shoulder disorder is denied.

A disability rating in excess of 10 percent for a cervical 
spine arthritis is denied..


REMAND

The Board has rephrased the issue related to the veteran's 
claim for "service connection" for periodontal disease into 
two separate issues:  entitlement to service connection for 
periodontal disease for compensation purposes; and 
entitlement to service connection for periodontal disease for 
treatment purposes.

Review of the record reveals that the RO has adjudicated the 
issued of entitlement to service connection for periodontal 
disease for compensation purposes, and the Board has denied 
service connection for compensation purposes in the above 
Decision.  

In the veteran's July 2002 substantive appeal he specifically 
requested "that my periodontal condition be classified as 
service connected.  That I be authorized dental treatment at 
a VA facility . . ."  Review of the record does not reveal 
that the RO has fully adjudicated the issue of entitlement to 
service connection for periodontal disease for treatment 
purposes, ant the veteran's service dental records do show 
entries indicating periodontal scaling.  

Accordingly, this issue is REMANDED to the RO for the 
following development:

1.  The veteran should be accorded a 
dental examination.  The report of 
examination should include a detailed 
account of all manifestations of 
periodontal disease found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
review the service dental records.  The 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current periodontal 
disease is related to the periodontal 
scaling noted during service.  The claims 
folder must be made available and reviewed 
by the examiner in conjunction with the 
examination.

2.  Following the above, the RO must 
readjudicate the veteran's claim for 
service connection for periodontal 
disease for treatment purpose.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


